Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthews, J.), rendered November 20, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements and identification testimony.
Judgment affirmed.
Contrary to the defendant’s contentions on this appeal, we find that, viewing the evidence in the light most favorable to the People, the defendant’s guilt of the crime of murder in the second degree was proven beyond a reasonable doubt, and the prosecution likewise met its burden of disproving the defense of justification (see, People v Contes, 60 NY2d 620, 621; cf. People v Reed, 40 NY2d 204).
Also, the defendant’s challenge to the admissibility of his videotaped statement to an Assistant District Attorney on the specific ground that it was obtained in violation of his right to counsel is without merit.
We have considered the defendant’s remaining contentions, including those discussed in his pro se supplemental brief, and find that they are either not preserved for our review or that they are without merit. Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.